Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Randolph Tucker on August 24, 2022.
The application has been amended as follows: 
In claim 25, please add the limitation “wherein said at least one static coupling member is fixed to said input support by interposition of said first planetary wheelwork and is fixed to said output support by interposition of said second planetary wheelwork” after the phrase “at least one static coupling member between at least one of said multiple planetary wheelworks and at least one of either said input support or said output support” in lines 15-16.




Allowable Subject Matter
Claims 14-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious the combinations set forth in claims 14 and 25.
 In particular, for claims 14 and 25, the prior art of record does not disclose the gearbox comprising “said output transmission element, wherein said static coupling member is fixed to said input support by interposition of said first planetary wheelwork and is fixed to said output support by interposition of said second planetary wheelwork” in combination with other claim limitations. In the closest prior art Steckel, the planetary wheelworks do not have the static coupling member in between them and there is no rationale or motivation to rearrange it. The interposition of the static coupling member between the first planetary wheelwork and the second planetary wheelwork deemed the claim allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656                                                                                                                                                                                                        /RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656